Order entered October 28, 2020




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-20-00447-CV

                 IN THE MATTER OF B.N., A JUVENILE

              On Appeal from the 304th Judicial District Court
                           Dallas County, Texas
                  Trial Court Cause No. JD-18-01337-W

                                   ORDER

      Before the Court is appellant’s October 27, 2020 motion to extend time to

file his brief. We GRANT the motion and ORDER the brief be filed no later than

November 23, 2020.


                                          /s/   KEN MOLBERG
                                                JUSTICE